My concurrence in the reversal of this conviction rests, in the main, upon the views entertained by a majority of the court, but my reasoning of the situation seems to require, in view of the extreme abnormality of the case, a succinct statement of my views.
To convict this defendant of murder in the first degree it was necessary for the state to prove that he committed the crime willfully, with premeditation and deliberation, and that, possessing those inherent qualities or normality and mentality, he was guilty, upon the evidence, beyond a reasonable doubt. The statutory definition of the crime is but a compendious statement of the common law, as enunciated by Chief Justice Lord Kenyon in 7 T.R. 514, wherein he declares: "It is a principle of natural justice and of our law *Page 681 
that the intent and the act must both concur to constitute the crime." Our books are replete with cases elaborating this principle, but the question, like the riddle of the Sphinx, recurs in our jurisprudence as it does in the various phases of mental and moral philosophy. When and under what circumstances can it be said that a mind, conceded by all to be perverted and demented beyond hope of normal reconstitution, can be legally held answerable for the criminal excesses it inspires?
Pages have been written pro and con since the days of Aristotle, by philosophers of various schools of thought, eventuating in the modern schools of Kant, Spencer and Nietsche, bearing upon the moral responsibility of a mind, diseased to such an extent, as to be incapable by the exertion or manifestation of the faculty of the will, of controlling the direction and exercise of its corporal powers.
Throughout these various expositions, however, the crucial test of moral responsibility has been centered upon the assumption that the being under observation was in control of his will power, for it is inconceivable that there can be any satisfactory test of moral or criminal responsibility where the will of the subject becomes entirely dormant or absolutely inactive, so as to be in essence eliminated as the dominant moral factor in the physical execution of the crime; and thus we have it expressed as a cardinal doctrine of the Roman law, based upon the philosophy of Seneca, Epictetus and Marcus Aurelia, Actus non facit reumnisi meus sit res.
The same essential doctrine presents the basis of responsibility under the Judaic code, as well as under the fundamental Christian philosophy outlined by Thomas Aquinas, and that great galaxy of scholastics of the Middle Ages, beginning with Albertus Magnus and terminating with Dunscotus, as a result of whose learned dissertations the fundamental rule of Christian philosophy has been evolved, that responsibility for moral error or crime must be based upon the possession of the three basic moral faculties, will, memory and understanding. *Page 682 
Under the Judaic dispensation, one lacking these mental essentials was practically isolated from human contact, and classed as one possessed of a devil, and hence, during the earlier career of the Christian Founder, we find Him frequently engaged in exorcising a devil at the earnest entreaties of zealous supplicants. During the later Christian dispensation, this sense of mentality and moral responsibility was supposed to be the result like the plagues of Egypt, of a divine interposition, and one so afflicted was possessed "exvisitatione Dei." But at all times, and under every school of dialectics and ethics, the basic test of individual responsibility for crime was the existence of a controlling will power capable of directing the physical entity in the commission of crime, so that 4 Bl. 344, declares: "All the several pleas and excuses, which protect the committer of a criminal act from the punishment which is otherwise annexed thereto, may be reduced to this single consideration, the want or defect of will;" and again, "As a vicious will without a vicious act is no civil crime, so an unwarrantable act without a vicious will is no crime at all." Book 4, page 344.
Our statute in premising what elements of mental activity shall be deemed necessary to constitute murder in the first degree, recognizes this fundamental distinction by declaring that the crime shall consist of an act "willful" — that is, an exercise of the will power "deliberate" and "premeditated," which expressions essentially connote the power to reason, and to cogitate for any reasonable period of time upon the nature and enormity of the act about to be committed. If the accused lacked any of these essential prerequisites as a basis for the crime, while he may be found guilty of any other degree of murder, he cannot be found guilty of murder in the first degree. Yet for many centuries the law has found itself in a state of flux as to the test to be applied for the purpose of determining whether one thus charged possessed the faculties of individual responsibility to which we have referred. A legal test of some nature was deemed essential for the proper prosecution of the law, and courts during various stages of legal evolution endeavored *Page 683 
with varying success to adopt a test which would measure up to the requirements of our humanity and civilization, and prove satisfactory in its practical results to safeguard the body politic.
Lord Hale, who tried most of the important state cases of his time, laid down the theory that a defendant was responsible if he possessed as much sense as an ordinary fourteen-year-old child. This test many years prevailed, and was known as "the child test." About 1724, Chief Justice Tracy, of the Kings Bench, introduced the test that, to be relieved of responsibility, a defendant must occupy such a mental status that "he doth not know what he is doing more than an infant, than a brute or a wild beast." This was termed the "wild beast test."
In 1840, Lord Denman laid down the test in a case involving an attack upon the queen's life, that if the prisoner knew "the right and wrong" of the act he was committing he was legally responsible. This test stood as the law of England, and in the last century was substantially adopted as the final word upon the subject, as the result of a parliamentary inquiry, based upon what is known in the books as M'Naghten's case, 10 Clark  F.
200. The report of the law judges upon that inquiry was that the defendant was to be held responsible "if he knew at such time that he was acting contrary to law." This test manifestly imposed upon a defendant non compos the possession of knowledge and mentality sufficient to enable him to realize that the act he was perpetrating was contrary to law, and in that respect practically relegated him to a mental status equivalent to that possessed by the normal being. Nevertheless, the rule thus promulgated has since been followed by the British courts, and quite generally by the American courts, notwithstanding severe criticism thereof upon religious moral and metaphysical grounds. Its conspicuous adoption in this country was presented in Massachusetts inCommonwealth v. Rogers, 7 Met. 500, where Chief Justice Shaw, in a learned analytical opinion, followed it for the Supreme Court of that state. Our Supreme Court, in an opinion by Chief Justice Hornblower, *Page 684 
in State v. Spencer, 21 N.J.L. 210, in the year 1846, declared it to be the law of this state, and it has been followed in a multitude of adjudications from which it may now be declared that beyond cavil the test in this state, as thus definitely settled by the learned Chief Justice, is "was the defendant conscious that he was doing what he ought not to do." The later adjudications in this court have so moulded the formula as to reduce the test to the simple inquiry whether the defendant at the time he committed the act knew the difference between right and wrong. Mackin v. State, 59 Id. 495. The rule thus established, after a legal analytical examination and test of years, is now too firmly imbedded in the law of this state, to be changed or disturbed by any command short of legislative mandate containing a different formula. Its application, however, in any case, must be made in view of section 17 of the Crimes act (Comp. Stat., p. 2), which defines murder in the first degree as an act both "willful, deliberate and premeditated," so that a defendant to be held responsible must, not only possess sufficient mental ability to be able to distinguish right from wrong, but must also be able mentally to so utilize that ability as to possess will power sufficient to inaugurate or resist its perpetration. If it be in evidence, therefore, that at the time he did not possess these faculties, his deed must be reduced exnecessitate to murder of the second degree, or to manslaughter, but he cannot be convicted of murder in the first degree.
The charge of the learned trial court in the case at bar, after an exhaustive presentation of the law and fact, left no discretion to the jury upon that question, but, in effect, while defining the crime correctly, elaborated as the crucial test of guilt upon the moral and legal test of defendant's consciousness of right and wrong. Thus, the court declares: "The question raised by the defense is not whether the defendant was ever insane at a prior time of his life * * * but whether the accused at the time of the doing of the act was conscious that it was an act which he ought not to do. If he was not conscious of this he ought to be acquitted. If *Page 685 
he was conscious of this he cannot be exculpated on the ground of insanity, and he is then amenable to the law." We thus have the judicial test as expounded by the cases, fairly applied without the presence at the same time of the necessarry statutory test, which, in fact, defines and creates the crime, and includes the will power, the power of deliberation and premeditation as sinequa non to its commission. In consonance with this test of legal responsibility, as the essential basis of conviction, is the testimony of the entire array of alienists, all of whom had their attention directed and limited to the single inquiry whether the defendant at the time was conscious of the difference between right and wrong.
The jury, practically, by this testimony, and the whole trend of evidential procedure, had their minds dominantly focused upon that inquiry, as the basic and essential test of defendant's mental and legal responsibility, and all opportunity for any verdict, except that of guilty in the first degree or acquittal as the alternative, was thus inferentially, at least, obliterated from the record.
While alleged procedural errors have been dwelt upon extensively in the arguments and the briefs, they may be omitted from consideration here as ratio decidendi, owing to the fundamental considerations to which we have adverted.
One procedural error, however, stands out conspicuously, and its vital importance to the defendant requires us to notice itin extenso, as a reason for reversal. In all jurisdictions, either under the Roman law or the common law, a preliminary trial as to the defendant's sanity was deemed a prerequisite to putting him on trial, upon the merits, or of requiring him to plead to the indictment, or, finally, for the purpose of imposing sentence upon him, whenever from the history of the case, or the record itself, the fact was brought home to the trial court, that the defendant was, apparently, non compos mentis.
This conception of the law is probably best expressed by Sir Edward Coke: "The execution of an offender is, for example, utprena ad paucos metus ad omnes perveniat; but, *Page 686 
so it is not when a madman is executed; but should be a misearable spectacle both against law and of extreme inhumanity and cruelty, and can be no example to others." 3 Inst. 6. So, Blackstone observes, "if there be any doubt whether the party becompos or not, this shall be tried by a jury." 4 Bl. 346. That rule has been followed in this state, and in State v.Peacock, 50 N.J.L. 34, 36, the Supreme Court observed: "It is undoubtedly the law that a person who, by reason of insanity, is unable to comprehend his position, and of making his defense, he cannot be placed upon trial for a crime."
In this instance the defendant failed to plead, and the court ordered a plea of not guilty entered. In other words, the prisoner stood mute, said nothing, and the trial upon a plea of not guilty interposed by the court thereafter proceeded as if the prisoner were sane. At common law in such an exigency, the court ordered a jury "impaneled to inquire whether the defendant stood mute, obstinately, with the power and mental ability to plead, or whether his failure to answer was due to his mental lapse exvisitatione Dei."
Our statute upon the subject, following that of 7, 8 Geo. IV,ch. 28, provides that where a prisoner stands mute: "A jury shall forthwith be impaneled to try and say whether the person so standing mute standeth mute obstinately and on purpose, or by the providence and act of God, and if the latter prove to be the case, the trial shall not proceed against him, but he shall be remanded to prison until he shall have recovered his reason." 2Comp. Stat., p. 1839, § 58.
In the case at bar, instead of adhering to this procedure, the learned trial judge visited the prisoner in his cell, and after a process of observation and inquiry, pronounced him sane and placed him upon trial. That the prisoner stood mute in this instance, if the word mute be accorded its ordinary signification, cannot be reasonably gainsaid, and standing mute, it was the duty of the learned court to try the issue of his sanity as a condition precedent to his trial, upon the indictment. Commonwealth v. Braley, 1 Mass. 103. An objection in the interest of the defendant was not necessary *Page 687 
since the court, in view of the acknowledged facts, and conceded record of the defendant, as a matter of public policy, infavorem vitae, was called upon to order a jury trial as to his sanity. His was not the case of a pretender or dissimulator, but his entire life record was so permeated with the evidences of insanity, and also supported by an adjudication of the juvenile court, pronouncing him insane, and confining him to the Essex county penitentiary for the insane, that there were at least reasonable and plausible grounds which inevitably led to that conclusion, and upon which the question could reasonably be tested before a jury.
In the language of State v. Peacock, ubi supra: "If the court, either before or during the progress of the trial, either from observation or upon the suggestion of counsel, have facts brought to it, which raises a doubt of the condition of defendant's mind in this respect, the question should be settled before another step is taken." Here the attention of the learned court was so emphatically directed to the abnormal condition of defendant's mind that he felt it incumbent upon him before trial to visit the defendant, interview him, and personally pronounce upon his sanity. In such a status where the question involved is the life or death of a defendant, technical procedural refinements should not supervene to stay the corrective hand of all pervading remedial justice, and if there be one function of appellate jurisdiction which courts of final review have vindicated by the protecting arm of public policy, and the humanizing safeguards of the constitution, regardless of its disclosure by the record, it is the public policy in favoremvitae underlying the body of the law, as well as the fundamentals of jury trial arising from a consideration of the constitutional provisions safeguarding human life, whether pleaded or not. State v. Savage, 79 N.J.L. 584; McMichael
v. Horay, 90 Id. 142; State v. Shupe, 88 Id. 610.
Finally, to convict this defendant of murder in the first degree, his legal guilt must be evident upon the record, beyond a reasonable doubt. Alienists concede his insanity, and counsel for the state admits it; the brutish, hideousness of *Page 688 
a life consigned irretrievably to the conception and execution of fiendish designs upon his fellow-men, including those nearest, and, in the normal order of nature, dearest to him, stamp him indelibly as the physical embodiment of a living torture, to whom death must prove a haven of relief. But to such an inhuman being, dissolution must come as nature, and the Divine dispensation from the birth of time ordained it. A living death, a life long inferno, consumes him with the passing of each day. Furiosafurore solum punitur. Our duty in the enforcement of law will have been performed when we so restrain his maniacal propensities as to allow him in the fiendish purgatorio of his certain earthly doom to prey upon himself to the final consummation, at the same time protecting from the ravages of his foul disease those to whom as the guardians of the law we owe the duty of protection.
For these reasons the judgment of conviction must be reversed.